                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




DAVID LEE REDMOND,                                           No. 2:18-cv-00319-JE

                       Petitioner,                           ORDER

       v.


BRIGITTE AMSBERRY,

                       Respondent.



HERNÁNDEZ, District Judge:

       Magistrate Judge Jelderks issued a Findings and Recommendation [32] on March 13,

2019, in which he recommends that the Court deny the Petition for Writ of Habeas Corpus [1],

enter a judgment dismissing this case with prejudice, and decline to issue a Certificate of

Appealability. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal

Rule of Civil Procedure 72(b).



1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). However, for clarification, the

Court notes that Petitioner used a crescent wrench to strike Livingston in the head, not the other

way around. See Findings and Recommendation at 2; Respondent’s Ex. 116 at 3. Similarly,

police found Livingston, not Petitioner, with a “significant amount of blood coming from his

head.” Id.

       Having reviewed the legal principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court adopts Magistrate Judge Jelderks’s Findings and Recommendation [32]. The

Petition for Writ of Habeas Corpus [1] is DENIED and this case is DISMISSED with prejudice.

The Court declines to issue a Certificate of Appealability on the basis that Petitioner has not

made a substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. §

2253(c)(2).

       IT IS SO ORDERED.



       DATED this           day of ___________________, 2019.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
